134 Ga. App. 112 (1975)
213 S.E.2d 525
FAMBER
v.
THE STATE.
49954.
Court of Appeals of Georgia.
Submitted January 9, 1975.
Decided February 25, 1975.
Donald G. Loggins, for appellant.
Samuel J. Brantley, District Attorney, for appellee.
QUILLIAN, Judge.
When the only evidence to support the verdict of the jury which found the defendant guilty of burglary was the testimony of a co-conspirator and the results of a *113 polygraph test, it was error not to grant the motion for a new trial on the general grounds.
It is well settled that the uncorroborated testimony of a co-conspirator is not sufficient to authorize a felony conviction. Code § 38-121. See Wise v. State, 52 Ga. App. 98, 99 (182 SE2d 535).
Therefore, the only remaining issue is whether the results of the polygraph test are sufficient to corroborate the testimony of the lone co-conspirator. The question is answered in the negative. This is true even though the defendant consented to the test and agreed that its results be admitted in evidence. In Cagle v. State, 132 Ga. App. 227, 229 (207 SE2d 703), it was held that the results of a polygraph test were not admissible in evidence. Following the reasoning of the Cagle case and others on this subject (Johnson v. Aetna Ins. Co., 124 Ga. App. 112, 113 (183 SE2d 85); Salisbury v. State, 221 Ga. 718 (4) (146 SE2d 776)), we have concluded and so rule that the results of a polygraph test are not only inadmissible but also have no probative value.
Judgment reversed. Clark and Marshall, JJ., concur.